1 So.3d 1290 (2009)
Edward CORDOBA, Appellant,
v.
STATE of Florida, UNEMPLOYMENT APPEALS COMMISSION, and Mummaw and Associates, Inc., Appellees.
No. 4D08-4044.
District Court of Appeal of Florida, Fourth District.
February 25, 2009.
Edward Cordoba, Tamarac, pro se.
No appearance for appellees.
PER CURIAM.
We treat Appellant Edward Cordoba's Request for Unemployment Appeals Commission Review filed on January 22, 2009, as his initial brief, and summarily affirm pursuant to Florida Rule of Appellate Procedure 9.315(a).
POLEN, FARMER and MAY, JJ., concur.